Citation Nr: 1606349	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-13 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder condition.

2.  Entitlement to service connection for degenerative disc disease, cervical spine, status post fusion.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2006 to January 2007.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Paul, Minnesota.

The Veteran had a video hearing before the undersigned Veterans Law Judge in
November 2014.  However, the hearing was inaudible due to technical difficulty, and as such, a transcript of that proceeding is unable to be associated with the claims file.  The Veteran was provided an opportunity for a new hearing, but has not indicated that he desires one.  

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that new evidence has been added to the claims file since the latest March 2013 Statement of the Case.  The new evidence includes Mayo Clinic treatment records dated January 2011 through November 2014.  By statement dated December 2015, the Veteran indicated that he wishes the case be remanded to the AOJ for review of the additional evidence.  As such, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims with consideration of the additional evidence associated with the claims folder since the issuance of the March 2013 statement of the case (SOC).  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

